Citation Nr: 1717714	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO. 13-21 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to April 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before the Board. The requested hearing was conducted in October 2015 by the undersigned Veterans Law Judge. A transcript is associated with the claims file.

This case was previously before the Board in February 2016 and remanded for further development. The case has now been returned for appellate review.

The Board notes the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus were also on appeal but granted during the appellate period via a February 2016 Board decision. As such, those issues will not be addressed in this opinion.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems.

As a final preliminary matter, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1. A right knee disorder was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.

2. A left knee disorder was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.


CONCLUSION OF LAW

1. The criteria for service connection for a right knee disorder have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for a left knee disorder have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist requirements. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In a September 2012 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence was needed to substantiate his claim for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA. The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations. Thus, the Board finds that VA's duty to notify has been met.
The record also reflects that VA has made efforts to assist the Veteran in the development of his claim. VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), service personnel records, VA treatment records, VA examination reports, a buddy statement and the statements of the Veteran.

The Board does not have notice of any additional relevant evidence that is available, but not obtained.

The Veteran was afforded a VA examination in June 2016. The Board finds this examination report to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination and testing, and provided a reasoned rationale for the opinion rendered. The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements.

The Veteran also offered testimony before the undersigned VLJ at a Board hearing in October 2015. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals of Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the October 2015 hearing, the undersigned VLJ noted the issue on appeal. Also, information was solicited regarding the onset of the Veteran's bilateral knee disability and his contention that his current bilateral knee disability was incurred in-service. Therefore, not only was the issue "explained... in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497. Moreover, as above, the undersigned remanded the case for additional development, to include obtaining a VA examination and medical opinion. Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claim decided herein. As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Additionally, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the Board's February 2016 remand directives. Specifically, the February 2016 remand directed the RO to obtain outstanding medical records (which was accomplished in June 2016), obtain a medical examination with a medical opinion (which was accomplished in June 2016), and readjudicate the case in a supplemental statement of the case (which was accomplished in July 2016). Therefore, the Board finds that the AOJ has substantially complied with the February 2016 remand directives such that no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Contentions

The Veteran is seeking service connection for right and left knee disorders. The Veteran avers that he injured his knees while jumping in holes during active duty. See October 2015 hearing tr. at 22-23.

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Disabilities diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for listed chronic diseases if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service. 38 U.S.C.A. §§ 1101, 1112; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309. Arthritis is a chronic disease for this purpose.

Facts and Analysis

Service treatment records and other medical evidence of record prior to the Veteran's separation from service do not reflect any evidence of treatment for pain or a disability involving either knee.

During the October 2015 hearing, the Veteran iterated his contention that he injured his knees while jumping in holes during active duty. The transcript of that hearing was reviewed and it is noted that no additional evidence was submitted during the time this hearing was held.

The Veteran provided a photograph of his knee on May 13, 2016 and a buddy statement on May 25, 2016 that indicated that the Veteran's knees "had gotten worse over the years."

Additional evidence of record consists of VA Medical Center (VAMC) treatment records from April 2010 through June 2016 and a June 2016 VA examination.

The VAMC treatment records reflect a diagnosis of bilateral osteoarthritis and degenerative joint disease and ongoing treatment for the Veteran's bilateral knee disability including a knee brace and bilateral knee replacement surgery. See VAMC treatment records at 6-8. Nonetheless, the treatment records do not show that the bilateral knee condition was incurred during or was caused by active military service. Further, the VAMC treatment records fail to show that the bilateral knee condition developed to compensable degree within one year of separation from service.

On remand, the Veteran was afforded a VA examination in June 2016. The VA examiner reviewed the Veteran's electronic record. The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. The examiner further opined that it is less likely than not that the current bilateral DJD of the knees ( including status post total knee replacement surgery) was caused by, aggravated by, or the result of active military service.

The VA examiner noted that he could find no medical evidence of significant right or left knee injury while the Veteran was in active military service. The examiner reported that the Veteran's credible medical history indicates no significant knee injuries while in active military service and that the first indication of bilateral knee pain is found when the Veteran was over sixty years of age, at which time such degenerative disease is an anticipated finding based on age alone. The examiner further reported that post-traumatic aggravation of age-related DJD occurs due to significant and severe injury to the knees, for which he would expect medical treatment to occur at the time of the injury. As such, the Veteran received no medical treatment for a knee injury while in service.

Additionally, the VA examiner found no evidence of knee conditions in the claims file within a year of Veteran's discharge from service. The examiner observed that the first indication of DJD and chronic knee pain was noted over 40 years after the Veteran's discharge from service. He also stated that DJD of the knees is the result of chronic weight bearing on the knees over a lifetime, aggravated by morbid obesity and noted that morbid obesity is documented in the Veteran's VA treatment records.

With regard to the Veteran's contentions of jumping into hole while in active service, the VA examiner found no indications from the medical history that this would have led to aggravation of the normal weight bearing DJD first noted in the claims file in 2007.

Therefore, after considering the totality of the evidence of record, the Board finds that service connection for right and left knee disorders is not warranted as there is no competent evidence linking any such disorders to service.

Initially, the claim must is denied on a direct basis. STRs are negative for a bilateral knee disorder and the separation history and physical examination identified no physical abnormalities of the knees or complaints of knee pain. Rather, the earliest evidence of knee problems is dated 40 years post service. See VAMC treatment records; October 2015 hearing tr. at 24. Moreover, the June 2016 VA examiner opined that the Veteran's bilateral knee disability was not incurred in service for the reasons stated above.

The Board has also considered whether presumptive service connection for a bilateral knee disability is warranted. Although, the Veteran was diagnosed with degenerative joint disease and osteoarthritis, the record, however, fails to show that the degenerative joint disease and osteoarthritis manifested in service or to a degree of 10 percent within the one year following her discharge from active duty.

The first diagnosis took place in the late 2000's, while the Veteran was discharged from service in 1963. As such, presumptive service connection for the Veteran's bilateral knee disability is not warranted. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The Board recognizes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38  U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In the instant case, the Veteran is competent to report any in-service problems, as well as pertinent symptomatology since service. However, he is not competent to directly link any current disability to service as medical expertise is required. In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence. See Davidson, supra; Jandreau, supra.

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a right knee disorder and a left knee disorder. As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107(b).
ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


